DETAILED ACTION

This Office action is in response to the amendment filed August 4, 2021.
Claims 1-41 are pending and have been examined.
Claim 1 has been amended.
Claims 25-39 have been withdrawn.
Claim 41 has been added.
The 35 U.S.C. § 101 rejections of claims 1-14 are withdrawn in view of Applicant’s amendments.
Request for rejoinder will be reconsidered when all the claims directed to the elected invention are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an entity machine, an application server, micro-frontend support architecture, a data repository, and a controller in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14-16, 18, 21-24, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Carteri (US 2019/0347143) in view of Mukkamala (US 2017/0192414).

Regarding claim 1, Carteri discloses:
an entity machine configured to initiate at least one task to be performed for restructuring the enterprise or supply chain application (see at least figure 2 and paragraph 92, UI optimizer triggers modification of the UI, figure showing UI optimizer is browser side or user side; figure 2 and paragraph 47, cloud/enterprise includes services);
an application server configured to receive input from the entity machine, the application server having […] support architecture for restructuring the enterprise or supply chain application, depending on the type of input received from the entity machine (see at least figure 2, cloud enterprise 204 receives call , the […] support architecture having
a plurality of configurable UI components of the enterprise or SCM application (see at least figure 2, 212 widgets, paragraph 44, widgets, user interface element; paragraph 91 & 92, performance optimization of the UI, trigger modification of the UI; paragraph 94, modifications may include disabling a widget or a portion of a widget),
a plurality of data layer components and a plurality of platform layer components each associated with at least one of the plurality of UI components wherein the data layer components and platform layer components are triggered through the UI components for executing a task and restructuring the application (see at least paragraph 44, the implementation or execution of a widget typically relies on one or more API calls to the cloud/enterprise; paragraphs 91-94, optimizing UI in response to application performance changes; figure 2, showing the data storage 240 (data layer components) and the widget/tasks 246 and user activity 250 and user preference 244 information (platform layer components)), 
a dynamic module injector for conditionally loading at least one module on an application UI based on the task wherein the module injector is associated with the platform layer components and the data layer components (see at least paragraphs 91-94, optimizing UI in response to application performance changes, , and
an AI engine coupled to a processor and configured for dynamically generating a set of protocols to execute the task (see at least figure 2, machine learning 254; paragraph 105, analyzing user interaction with the UI using artificial intelligence to show methods of achieving tasks); 
a data repository configured for storing a plurality of metadata and data models associated with the UI components, the data layer and the platform layer components (see at least figure 2, data 240 and libraries; paragraph 57, store data about user preferences, tasks, and statistics, etc.); and
a controller coupled to an API layer of the application server for triggering the dynamic module injector to conditionally load the at least one module based on the protocols by interacting with the plurality of UI components, the data layer components, the platform layer components and the data repository for restructuring the application (see at least figure 2, performance monitor interfaces with APIs, interface, stats engine, and paragraphs 91-94, optimizing UI in response to application performance changes)
However, Carteri does not explicitly disclose, but Mukkamala discloses:
the application server having a micro-frontend support architecture (see at least paragraphs 158, microservices; paragraph 163, configurable UI components, service adapters, application seed(s), and widgets or other functions)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carteri by adapting the teachings of Mukkamala to 

Regarding claim 2, the rejection of claim 1 is incorporated, and Carteri further discloses:
a widget component configured for enabling the user to implement logics through a scope module of the widget (see at least paragraph 44, figures 2 and 3)

Regarding claim 3, the rejection of claim 2 is incorporated, and Carteri further discloses:
wherein the processor is coupled with the widget component and configured to generate new forms using a set of default base documents and leverage an existing master data element exposed through the API layer (see at least figure 2, paragraphs 44-49)

Regarding claim 4, the rejection of claim 1 is incorporated, and Carteri further discloses:
wherein the task includes addition of a functional UI component or modification of an existing UI component on the UI application (see at least figure 2 and paragraph 92, UI optimizer triggers modification of the UI; paragraph 94, modifications may include disabling a widget or a portion of a widget)

Regarding claim 5, the rejection of claim 1 is incorporated, and Carteri further discloses:
wherein the AI engine is a rule creator engine that generates protocols based on the task and an EA or SCM operation (see at least figure 2, machine learning; 

Regarding claim 6, the rejection of claim 5 is incorporated, and Carteri further discloses:
wherein the rule creator engine is a graphical tool that enables the user to create and modify validation and workflow rules for the application and define custom rules in real time as per transformational requirements (see at least figure 2 and paragraphs 91-94)

Regarding claim 7, the rejection of claim 6 is incorporated, and Carteri further discloses:
a persistence layer configured to identify dependencies between a plurality of data attributes associated with the EA or SCM operation for providing recommendations to user during a follow up operation as the layer in association with the rule engine captures and retains logs for UI components selected by the user for creating any document related to EA or SCM operation (see at least figure 2 and paragraphs 91-94)

Regarding claim 8, the rejection of claim 1 is incorporated, and Carteri further discloses:
a plurality of mock objects inserted to execute an EA or SCM operation scenario wherein the mock objects are configured to test functionalities associated with the operation scenarios (see at least figure 2 and paragraphs 91-94)

Regarding claim 10, the rejection of claim 1 is incorporated, and Carteri further discloses:
a front-end web server communicatively coupled to at least one NoSQL data repository, wherein the front-end web server is configured to reprocess an attribute configuration & localization operation to inject at least 3Application No.: 16/674,035Patent Docket No.: 19542.0042 Response to Restriction Requirement dated 10/29/2020 one module based on the protocols by receiving the module processed by NoSQL DB and applying an AI based dynamic processing logic to the operation to restructure the application (see at least figure 2 and paragraphs 91-94)

Regarding claim 11, the rejection of claim 1 is incorporated, and Carteri further discloses:
wherein the protocols are backend scripts created by a bot based on the task, the plurality of metadata, data models and AI processing for enabling execution of the task thereby restructuring the application (see at least figure 2, 217, and paragraph 46, decision made between widgets; paragraph 105, uses machine learning to show alternative methods of achieving tasks using widgets)

Carteri further discloses:
wherein the AI engine generates the protocols based on AI based processing logic that integrates deep learning, predictive analysis, information extraction and robotics for triggering a dynamic module injector to conditionally load at least one module on an application UI thereby processing the task (see at least figure 2, machine learning 254; paragraph 105, analyzing user interaction with the UI using artificial intelligence to show methods of achieving tasks)

Regarding claim 14, the rejection of claim 1 is incorporated, and Carteri further discloses:
wherein the dynamic module injector is configured for initialization of outlet, initialization of injection context, injection of queuing the task, initialization of a loader, manifesting of a parser and module cache mapping for conditionally loading the at least one module (see at least figure 2 and paragraph 92, UI optimizer triggers modification of the UI)

Regarding claim 15, Carteri
 receiving at least one task from a user through at least one configurable UI component embedded on a micro-front end of the enterprise and SCM application (see at least figure 2 and paragraph 46, tasks); 
triggering at least one data layer component and at least one platform layer component each associated with the at least one UI component for executing the task and restructuring the application (see at least paragraph 44, the implementation or execution of a widget typically relies on one or more API calls to the cloud/enterprise; paragraphs 91-94, optimizing UI in response to application performance changes; figure 2, showing the data storage 240 (data layer components) and the widget/tasks 246 and user activity 250 and user preference 244 information (platform layer components)); 
dynamically generating a set of protocols for executing the task by an AI engine based on an AI based processing logic wherein the protocols are generated based on the task, a4Application No.: 16/674,035PatentDocket No.: 19542.0042Response to Restriction Requirement dated 10/29/2020 plurality of metadata and a plurality of data models associated with the at least one UI component (see at least figure 2; paragraph 105, using machine learning to show alternative methods of achieving tasks using widgets; paragraph 46, figure 2 217, decision made between widgets); and 
triggering a dynamic module injector for conditionally loading at least one module on an application UI based on the protocols by interacting with the at least one UI component, the data layer components, the platform layer components and the data repository for restructuring the application (see at least figure 2, performance monitor interfaces with APIs, interface, stats engine;  paragraphs 91-94, optimizing UI in response to application performance changes, 

Regarding claim 16, the rejection of claim 15 is incorporated, and Carteri further discloses:
wherein the task includes addition of a functional UI component on the UI application wherein the functional UI component is a dynamic component created by the user based on any additional functionality or parameter to be considered for running the application (see at least figure 2 and paragraph 46 and 47)

Regarding claim 18, the rejection of claim 15 is incorporated, and Carteri further discloses:
wherein the task includes modification of an existing UI component on the UI application for accommodating transformations required based on new operational requirement for the application (see at least figure 2 and paragraph 92, UI optimizer triggers modification of the UI; paragraph 94, modifications may include disabling a widget or a portion of a widget)

Regarding claim 21, the rejection of claim 15 is incorporated, and Carteri further discloses:
wherein the AI based processing logic integrates deep learning, predictive analysis, information extraction and robotics for triggering a dynamic 5Application No.: 16/674,035Patent Docket No.: 19542.0042 Response to Restriction Requirement dated 10/29/2020 module injector to conditionally load at least one module on an application UI thereby processing the task (see at least figure 2, machine learning 254; paragraph 105, analyzing user interaction with the UI using artificial intelligence to show methods of achieving tasks)

Regarding claim 22, the rejection of claim 21 is incorporated, and Carteri further discloses:
wherein the protocols are backend scripts created by a bot based on the task, the plurality of metadata, data models and AI processing for enabling execution of the task thereby restructuring the application (see at least figure 2, 217, and paragraph 46, decision made between widgets; paragraph 105, uses machine learning to show alternative methods of achieving tasks using widgets)

Regarding claim 23, the rejection of claim 15 is incorporated, and Carteri further discloses:
switching of the plurality of data models for different applications based on application functions and efficiency of data models tested for those functions wherein the switching occurs in real time using AI based analysis of a performance data of the data models, the received task, and an impact of the tasks on the functions related to the enterprise and SCM applications (see at least figure 2, machine learning 254; performance monitor, UI optimizer; paragraph 105, analyzing user interaction with the UI using artificial intelligence to show methods of achieving tasks)

Carteri further discloses:
wherein the triggering of the dynamic module injector includes initialization of outlet, initialization of injection context, injection of queuing the task, initialization of loader, manifesting of a parser and module cache mapping for conditionally loading the at least one module (see at least figure 2 and paragraphs 91-94, UI optimizer triggers modification of the UI)

Regarding claims 40 and 41, the scope of the instant claims does not differ substantially from that of claim 15 and the claims are rejected for the same reasons.

Claims 9, 13, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Carteri (US 2019/0347143), in view of Mukkamala (US 2017/0192414), and further in view of Sullivan (US 2014/0181703).
Regarding claim 9, the rejection of claim 1 is incorporated.  However, Carteri and Mukkamala do not explicitly disclose, but Sullivan discloses:
a plurality of configurable data sources/nodes including as inventory module, purchase order, invoices, finance modules, contracts, RFx modules, supplier module, item master, supplier master, bill of materials, vendor master, warehouse management module, logistics management module and these data sources include mergeable endpoints, parameterized endpoints, endpoint dependencies and a data model massager (see at least paragraphs 33 and 194)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carteri and Mukkamala by adapting the teachings of Sullivan to include the specific use of financials, enterprise resource, and CRM applications.  The combination allows for the use of optimizing widgets across a wide variety of applications.  

Regarding claim 13, the rejection of claim 1 is incorporated.  However, Carteri and Mukkamala do not explicitly disclose, but Sullivan discloses:
wherein the enterprise applications (EA) include finance applications like automated billing applications and payment processing applications, Customer relationship management applications (CRM) and enterprise resource planning applications (ERP) (see at least paragraphs 33 and 194)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carteri and Mukkamala by adapting the teachings of Sullivan to include the specific use of financials, enterprise resource, and CRM applications.  The combination allows for the use of optimizing widgets across a wide variety of applications.  

Regarding claim 17, the rejection of claim 15 is incorporated.  However, Carteri and Mukkamala do not explicitly disclose, but Sullivan discloses:
wherein the task includes embedding templates for restructuring the application wherein the templates are related to sourcing, procurement or supply chain functions (see at least paragraphs 33 and 194)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carteri and Mukkamala by adapting the teachings of Sullivan to include the specific use of supply chain applications and procurement tasks.  The combination allows for the use of optimizing widgets across a wide variety of applications.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carteri (US 2019/0347143), in view of Mukkamala (US 2017/0192414), and further in view of He (US 2018/0164966).

Regarding claim 19, the rejection of claim 18 is incorporated.  However, Carteri and Mukkamala do not explicitly disclose, but He discloses:
wherein the task includes configuring labels in multi languages of form elements and publish the labels on UI application to start leveraging operational forms including Purchase Order, Contract and Inventory (see at least paragraph 35)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carteri and Mukkamala by adapting the teachings of He to include localized language labels for widgets.  The combination allows for users in various locations to have readable labels for user interfaces (He paragraph 35).  

Regarding claim 20, the rejection of claim 19 is incorporated.  However, Carteri and Mukkamala do not explicitly disclose, but He discloses:
wherein the data layer component and platform layer component enable the user to change the labels and add additional strings to support localization (see at least paragraph 35)
Carteri and Mukkamala by adapting the teachings of He to include localized language labels for widgets.  The combination allows for users in various locations to have readable labels for user interfaces (He paragraph 35).  

Response to Arguments
Rejection of claims under §102(a)(1):
Applicant's arguments with respect to the claims are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KIMBERLY L JORDAN/Examiner, Art Unit 2194